333 F.2d 845
Howard ROTHACKER, Appellant,v.Walter E. BLACK, Jr., Trustee, Appellee.In the Matter of FIRST CAPITOL SAVINGS AND LOAN ASSOCIATION, Inc., Bankrupt, Appellee.
No. 9384.
United States Court of Appeals Fourth Circuit.
Argued June 16, 1964.
Decided June 23, 1964.

Appeal from the United States District Court for the District of Maryland, at Baltimore; Roszel C. Thomsen, Judge.
George I. Puhak, Hazleton, Pa. (Fred E. Weisgal, Baltimore, Md., on brief), for appellant.
Theodore C. Waters, Jr., Baltimore, Md. (Benjamin C. Howard, Baltimore, Md., on brief), for appellee.
Before BRYAN and BELL, Circuit Judges, and HEMPHILL, District Judge.
PER CURIAM.


1
For the reasons set forth in the opinion of the District Judge, we affirm the judgment of the Court now on appeal here, 224 F. Supp. 541.


2
Affirmed.